Citation Nr: 1527192	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran was a member of the United States Army Reserve with periods of active duty from June 2002 to November 2002 and January 2004 to January 2005.  She was also a member of the Army National Guard with periods of active duty from June 2008 to June 2009 and May 2011 to May 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for PTSD and service connection for an adjustment disorder.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system and the records maintained in the Virtual VA and system to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record demonstrates that the Veteran has a current diagnosis of an adjustment disorder which is related to service.


CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being granted in full, no discussion of VA's duties to notify and assist is warranted.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

As noted above, the first requirement for any service connection claim is the existence of a current disability.  The record reflects that the Veteran was diagnosed with adjustment disorder during a September 2012 VA examination.  Therefore, the first element of the claim for service connection has been met.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

At the September 2012 VA examination, the examiner noted the Veteran's reported stressors, including being distressed about her experiences on her last deployment, having been put in a leadership role with all male subordinates.  She reported being harassed for being a female, to the point where she filed a complaint.  Once the complaint was filed, she was ostracized and was not given anything to do.  The Veteran also reported that on her first deployment, she was in an area that received a lot of mortar fire, and was on high alert all the time due to mortar attacks, and was scared and frightened and felt she was going to die.  The examiner found that this stressor was related to the Veteran's fear of hostile military or terrorist activity.   

While the VA examiner concluded that it was not at least as likely as not that the Veteran met the criteria for PTSD, the examiner diagnosed the Veteran with adjustment disorder.  The examiner stated that the Veteran was experiencing emotional distress related to her third (and most recent) deployment, where she experienced harassment due to being a female in a leadership role by soldiers she was in charge of, as well as from male peers.  She eventually filed a complaint, which led her to being ostracized.  The Veteran remained with this unit, which the examiner described as very distressing to the Veteran; and that she would become quite anxious when she would have to go to her monthly drills, or when she was reminded of something military-related.  Affording the Veteran the benefit of the doubt, the examiner opined that it was at least as likely as not that her current adjustment reaction was related to what she experienced and how she was treated on her most recent deployment, and the readjustment she has had following her return from a third deployment.  

Also included in the claims file are Vet Center records from September 2012 to July 2013.  It was noted in July 2013 that the Veteran seemed to have a difficult time with her readjustment both personally and professionally since returning from deployment.   Her struggles led to divorce, anger, avoidance of crowds and people, avoidance of the Army, hopelessness, and problems showing up for work.  It was recommended that she continue with individual counseling with a focus on managing her anxiety and readjustment issues.  

While the Veteran's service treatment records and personnel records are silent regarding complaints, a diagnosis, or treatment for a psychiatric disability.  In this case however, the Veteran is competent to report her in-service experiences.  The Board also finds her credible.  The Board finds it especially probative that the September 2012 VA examiner, having had the opportunity to review the Veteran's claims file as well as conducting an examination, found the Veteran credible in her reports as evidenced by the positive nexus opinion.  

The evidence of record establishes a current diagnosis of adjustment disorder.  The Veteran has competently reported that her symptoms began during her third deployment, and the only medical opinion of record, the September 2012 VA examination, relates the Veteran's current adjustment disorder to what she experienced and how she was treated on her most recent deployment, and the readjustment she has had following her return from a third deployment.  In addition, the Vet Center records show that the Veteran continued to experience readjustment issues, leading to divorce, anger, avoidance of crowds and people, avoidance of the Army, hopelessness, and problems showing up for work.  Accordingly, all the requirements for service connection have been met.  Service connection for adjustment disorder is warranted. 



ORDER

Service connection for adjustment disorder is granted.


REMAND

The Veteran is also seeking service connection for PTSD.  The current evidence of record does not include a diagnosis of PTSD.  However, the Veteran, in a June 2014 statement indicated that she met with "Dr. Brown" for her first visit in June 2014, and had a follow-up appointment in July 2014.  The Veteran also indicated that during this visit she was prescribed Zoloft.  No treatment records from "Dr. Brown" are associated with the claims file.  As any mental health treatment records might be relevant to the Veteran's claim for service connection for PTSD, they should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the full   name and current address of Dr. Brown.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete records from Dr. Brown from June 2014 to present, as well as any other private facilities where she has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal, with consideration of the entire evidence of record.  If the benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


